DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment to the abstract filed Dec. 26, 2021 is sufficient for the Examiner to remove the objection to the abstract.  
Claim Rejections - 35 USC § 112
The amendment filed Dec. 26, 2021 is sufficient for the Examiner to withdraw the rejection of Claims 1-4 and 9-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costin et al. (US 4,140,507 – hereinafter Costin).
Regarding claim 1, Costin (Figs. 1 and 2 and Col. 3, lines 3-25, and Col. 4, lines 52-62) discloses a bushing having a base plate with openings 12 and a plurality of nozzles (“tip element 14”) from which a molten glass stream 32 is discharged.  While Costin does not explicitly state a nozzle group, based on Fig. 1, it would be obvious to a person having ordinary skill in the art, there are rows and/or columns of openings in the base plate for a plurality of nozzles.  The rows/and or columns for a plurality of nozzles provide for a nozzle group formed with alignment of the plurality of nozzles joined to the base plate.  Costin further discloses a ceramic means disposed between base plate of bushing 10 and tip element 14 for substantially preventing degradative reaction, and the ceramic means may be an insert or it may be a coating (i.e. coating layer).  With the disclosure of a ceramic means as an insert or coating.  Costin discloses ceramic means as a ceramic insert or ceramic coating layer to prevent degradative reaction.
Costin (Fig. 2) discloses the ceramic means, such as spacer element 20 (i.e. ceramic insert), only covers a portion of the nozzle (“tip element 14”) and the figure discloses an end face of the nozzle without spacer element 20 (i.e. without ceramic means) and a nozzle tip part without spacer element 20 (without ceramic means) on a side of glass discharge.  Therefore, based on the disclosure by Costin, where spacer element 20 only covers a portion of the nozzles, it would be obvious to a person having ordinary skill in the art, spacer element (20) (i.e. ceramic means) could be substituted by a coating layer, which is also a ceramic means, for all of the plurality of nozzles.  With the coating layer substituted for the spacer element (20) in all of the plurality of nozzles, this provides for each of a plurality of nozzles having a coating layer formed and each of the plurality of nozzles with an end face with no coating layer 
Regarding claim 3, as discussed in the rejection of claim 1 above, a coating layer (ceramic means) is substituted in for the spacer element (20) (ceramic means).  Based on Fig. 2, where the spacer element (20) is provided on a surface of the opening (12) on the base plate and on a surface of the base plate near the opening (12), it would be obvious to a person having ordinary skill in the art, the coating layer made of ceramics is also provided on a surface of openings (12) on the base plate and on a surface of the base plate near the bushing opening (12).  This provides for a coating layer made of ceramics is formed further on at least a part of the base plate, as claimed.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costin et al. (US 4,140,507 – hereinafter Costin) as applied to claims 1 and 3 above, and further in view of Slonaker (US 3.859,070).
Regarding claims 4 and 11, Costin fails to disclose the thickness of the coating layer to prevent degradative reaction.  However Slonaker (Figures, abstract, claims, and Col. 8, lines 42-46) discloses ceramic coatings, including magnesia, alumina, titania, chromia, aluminide silicide, berryllide, and .
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costin et al. (US 4,140,507 – hereinafter Costin) in view of Igarashi et al. (JP2002128538A – hereinafter Igarashi).
Regarding claim 2, Costin (Figs. 1 and 2 and Col. 3, lines 3-25, and Col. 4, lines 52-62) discloses a bushing having a base plate with openings 12 and a plurality of nozzles (“tip element 14”) from which a molten glass stream 32 is discharged.  While Costin does not explicitly state a nozzle group, based on Fig. 1, it would be obvious to a person having ordinary skill in the art, there are rows and/or columns of openings in the base plate for a plurality of nozzles.  The rows/and or columns for a plurality of nozzles provide for a nozzle group formed with alignment of the plurality of nozzles joined to the base plate.  Costin further discloses a ceramic means disposed between base plate of bushing 10 and tip element 14 for substantially preventing degradative reaction, and the ceramic means may be an insert or it may be a coating (i.e. coating layer).  With the disclosure of a ceramic means as an insert or coating.  Costin discloses ceramic means as a ceramic insert or ceramic coating layer to prevent degradative reaction.
Costin (Fig. 2) discloses the ceramic means, such as spacer element 20 (i.e. ceramic insert), only covers a portion of the nozzle (“tip element 14”) and the figure discloses an end face of the nozzle without spacer element 20 (i.e. without ceramic means) and a nozzle tip part without spacer element 20 (without ceramic means) on a side of glass discharge.  Therefore, based on the disclosure by Costin, where spacer element 20 only covers a portion of the nozzles, it would be obvious to a person having ordinary skill in the art, spacer element (20) (i.e. ceramic means) could be substituted by a coating layer, 
Costin (Fig. 2 and Col. 2, lines 17-19) discloses the ceramic means disposed intermediate the bushing and tip element for substantially preventing reaction between the ceramic bushing and tip element (i.e. nozzle).  It would be obvious to a person having ordinary skill in the art, the ceramic means length (coating layer length), must have a length at least the thickness of the bushing but less than the length of the nozzle flow path for substantially preventing degradative reaction between the bushing and the nozzle (“tip element 14”).  Based on the relative dimensions between the bushing thickness and nozzle length (Fig. 2), the length of the coating layer in Fig. 2 suggests the bushing thickness is approximately 80-85% of the entire length of the nozzle and the coating is approximately 85-90% the length of the nozzle, and therefore, it would be obvious to a person having ordinary skill in the art, the coating length ranges approximately 85% to 90% the total length of the nozzle.  Costin fails to disclose dimensions of the nozzle or an area with no coating, such as the claimed no coating layer of 0.1 mm or more and 2mm or less from an edge end part and an end face on a side of glass discharge.  However, Igarashi (Fig. 1 and [0016]-[0017]) discloses a bushing (20) for glass fibers having a large number of nozzles (22) and the nozzle length ranges from 1 to 10 mm.  
Both Costin and Igarashi disclose a bushing with nozzles for glass fibers.  It would be obvious to a person having ordinary skill in the art, the nozzle length of 1 to 10 mm taught by Igarashi could be provided in the bushing of Costin.  Based on the nozzle lengths ranging between 1 and 10 mm in the bushing with nozzles taught by Costin in view of Igarashi and the obviousness of the coating length ranging from 85% to 90% the of the nozzle flow path, it would be obvious the uncoated length could range from 0.1 to 1.5 mm (See Table 1 Calculations below), where the uncoated length is a length with 
Table I.  Nozzle Length Examples with 85%-90% of coating on Total Length
Nozzle length
Coating 85% of Length
Coating 90% of Length
Uncoated length - 15%
Uncoated Length - 10%
(mm)
(mm)
(mm)
(mm)
(mm)
1
0.85
0.9
0.15
0.1
2
1.7
1.8
0.3
0.2
3
2.55
2.7
0.45
0.3
4
3.4
3.6
0.6
0.4
5
4.25
4.5
0.75
0.5
6
5.1
5.4
0.9
0.6
7
5.95
6.3
1.05
0.7
8
6.8
7.2
1.2
0.8
9
7.65
8.1
1.35
0.9
10
8.5
9
1.5
1


Regarding claim 9, as discussed in the rejection of claim 2 above, a coating layer is substituted in for the spacer element (20).  Based on Fig. 2, where the spacer element (20) is provided on a surface of the opening (12) on the base plate and on a surface of the base plate near the opening (12), it would be obvious to a person having ordinary skill in the art, the coating layer made of ceramics is also provided on a surface of openings (12) on the base plate and on a surface of the base plate near the bushing opening (12).  This provides for a coating layer made of ceramics is formed further on at least a part of the base plate, as claimed.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costin et al. (US 4,140,507 – hereinafter Costin) in view of Igarashi et al. (JP2002128538A – hereinafter Igarashi) as applied to claims 2 and 9 above, and further in view of Slonaker (US 3.859,070).
Regarding claim 10, Costin fails to disclose the thickness of the coating layer to prevent degradative reaction.  However Slonaker (Figures, abstract, claims, and Col. 8, lines 42-46) discloses .
Response to Arguments
Applicant's arguments filed Dec. 26, 2021 have been fully considered but they are not persuasive. 
Applicant argues Costin does not disclose any coating layer made of ceramic, and says the Examiner interprets the spacer element as being the same as the coating of the present invention and Applicant disagrees with this interpretation of the spacer element of Costing is structurally different from the recited “coated layer”.  Applicant further argues Costin’s spacer element covers around the nozzle and also penetrates into the base plate.  Instead, the coating layer of the claimed invention is formed on a portion of the exposed part from the base plate but the tip is an area with no coating layer, and then Applicant argues Costin is clearly different in this respect from the claimed invention.  Then Applicant presents figures of the invention and figures of Costin and points to the Specification.  But fails to present any specific details related to the specifics of the rejection.
Applicant’s arguments against Costin are not persuasive, and Applicant has mis-interpreted the rejection by the Examiner.  As stated in the rejection of claim 1 above, Costin clearly discloses a ceramic means between base plate of bushing 10 and tip element 14 (i.e. a nozzle) and clearly discloses the ceramic means for substantially preventing degradative reaction may be an insert or it may be a coating layer.  Therefore, Costin clearly discloses a ceramic insert or ceramic coating layer to prevent degradative reaction.  The specific embodiment disclosed by Costin is an example illustrating the 
Applicant further makes argues towards the Slonaker reference.  Applicant argues Slonaker is clearly structurally different from the present application because the Slonaker reference forms a coating on the entire surface.  Applicant appears to be arguing Slonaker is non-anlogous art and/or making a piecemeal analysis of the references, as the Slonaker reference is not used to teach specifics of the coating layer on the nozzle.  Slonaker is used just to teach coating thicknesses on nozzles.  
The arguments are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Slonaker is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Slonaker is clearly in the field of applicant’s endeavor, since it teaches coatings for a glass bushing for producing glass fibers.
Applicant further states the partial formation of the coating layer on the nozzle an important feature of the claimed invention and points where the Specification explains the coating layer on the nozzle having the recited structure, being of an appropriate length, and not the tip not being coated, then any contact between the molten glass and the coating layer is effectively avoided.  Such an effect is neither described nor suggested in any of the cited references.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Therefore for the reasons above, the Examiner maintains all of the prior art rejections.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741